         Case 1:19-cv-02236-RCL Document 22 Filed 07/17/20 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

NATIONAL ASSOCIATION OF
POSTAL SUPERVISORS,                               )
                                                  )
      Plaintiff,                                  )
                                                  )
v.                                                )          Case No. 1:19-cv-2236-RCL
                                                  )
UNITED STATES POSTAL SERVICE,                     )
                                                  )
      Defendant.                                  )


                                  MEMORANDUM OPINION

        The National Association of Postal Supervisors ("the Association") is an organization

representing active and retired supervisors of the United States Postal Service ("USPS" or "Postal

Service").

       The Association sued USPS alleging that USPS undercompensated postal supervisors in

violation of federal statute. The Association also alleged that USPS violated federal law by

declining to recognize the Association's authority to represent postmasters and certain other

managers. USPS moved to dismiss the complaint, arguing that the statutory provisions cited by

the Association do not provide a private cause of action. The United Postmasters and Managers

of America ("Postmasters") intervened in support of USPS and filed a motion to dismiss the

Association's claim that it had authority to represent postmasters.

       Upon consideration of the complaint (ECF. No. 1), motions to dismiss (ECF Nos. 11, 19),

memorandum in opposition (ECF No. 16), replies (ECF Nos. 20, 21), and exhibits filed in support

thereof, the Court will GRANT USPS's and Postmasters' motions to dismiss.




                                                      1
            Case 1:19-cv-02236-RCL Document 22 Filed 07/17/20 Page 2 of 14




I.      BACKGROUND

        A. The Postal Reorganization Act

            The Postal Reorganization Act of 1970 ("PRA"), Pub. L. No. 91-375, 84 Stat. 719 (1970),

     created USPS as "an independent establishment of the executive branch of the Government of the

     United States," 39 U.S.C. § 201, with broad internal operating powers, id. § 401. Under the PRA,

     USPS establishes compensation policies after negotiations with employee representatives. See id.

     §§ 1202-09.   Collective bargaining units represent non-managerial employees in discussions

     governed by National Labor Relations Board ("NLRB") policies. Id. § 1202.

            In contrast, supervisory and managerial personnel are expressly excluded from collective

 bargaining and NLRB policies. Id. § 1202(1). Instead, managerial and supervisory personnel are

 represented by "recognized ·organizations" which are "entitled to participate· directly in the

 planning and development of pay policies and schedules, fringe benefit programs, and other

 programs relating to supervisory and other managerial employees." Id. § 1004(b). Recognized

 organizations review USPS's compensation proposals and provide recommendations.                  Id.

 § 1004(d)(l)(B). USPS is not required to accept but only "give any recommendation from the

 organization full and fair consideration." Id. § 1004(d)(l)(C).

            If a recognized organization is dissatisfied with a USPS compensation decision, the

 organization may request the creation of a fact-finding panel. Id. § 1004(f)( 1). USPS and the

 recognized organization present their compensation proposals to a panel of three experts on

 managerial compensation policies. Id. §§ 1004(£)(2)-(3). After reviewing both sides, the panel

 issues its own recommendations to USPS.            Id. § 1004(£)(4).   Just as with the recognized

 organization's recommendations, Congress only instructed USPS to "give full and fair

 consideration to the panel's recommendation." Id. § 1004(£)(5).



                                                       2
         Case 1:19-cv-02236-RCL Document 22 Filed 07/17/20 Page 3 of 14




        Separately, a recognized organization may ask for a panel to review the "effectiveness" of

USPS employment policy procedures. Id. § 1004(g). Under this process, the panel provides

recommendations directly to Congress. Id.

    B. Factual Background

        This action involves proposed compensation policies for Executive and Administrative

Schedule ("EAS") employees, described as "the nearly 50,000 managers, supervisors, and other

middle-management employees who are not members of collective bargaining units." Compl. 1 1,

ECF No. 1. The Association, a recognized organization, claims to represent approximately 27,000

active and retired EAS employees, which include "active and retired USPS managers, supervisors,

postmasters, and other professionals." Id. at 12 (emphasis added).

        USPS sent the Association a proposed EAS pay and benefits package for fiscal years 2016-
                                                                               ,
19 that addressed areas such as "Pay for Performance, Salary Ranges, Health Benefits

Contribution, Promotional Pay Increase, Position Upgrade, and Work Groups." Id. at 1116-17.

For the next nine months, the Association provided recommendations to USPS regarding changes

to the pay package "via meetings, letters, and emails." Id. at 1 18.

        USPS then issued its final proposed pay package. Id. at 1 19. Dissatisfied with USPS' s

decision, the Association requested a factfinding panel to review USPS' s proposal in accordance

with the dispute resolution mechanism provided by 39 U.S.C. § 1004(t). Id. at 120. Both USPS

and the Association presented exhibits and witnesses to the panel during a two-day hearing. Id. at

1 64.    Afterwards, the panel issued a report incorporating several of the Association's

recommendations, including pay increases for certain Association-represented employees, a

revision of salary differentials between supervisors and their subordinates, and the establishment

of a working group to review future compensation policies. Id. at 1166-68. In response, USPS



                                                     3
              Case 1:19-cv-02236-RCL Document 22 Filed 07/17/20 Page 4 of 14




      issued a revised pay package agreeing to engage a working group but declining to implement pay

      increases or adjust the differential. Id. at ,r,r 69-74.

              The Association then instituted this action raising the following claims:

          1) USPS violated 39 U.S.C. § 1003(a) and 39 U.S.C. § l0l(c) by failing to pay comparably
             to the private sector (see id. ,r,r 80-87);

          2) USPS violated 39 U.S.C. § 1004(a) by failing to provide for an adequate supervisory
             differential adjustment (see id. at ,r,r 88-92);

          3) USPS violated 39 U.S.C. § 1004(a) by failing to provide sufficient compensation to
             attract or retain qualified management personnel and failing to establish a compensation
             program adequate to maintain a well-motivated workforce (see id. at ,r,r 93-99);

          4) USPS violated 39 U.S.C § 1004(b) by failing to consult the Association regarding
             compensation for different categories of employees (see id. at ,r,r 100-06); and

          5) USPS violated 39 U.S.C. § 1004(b) by refusing to recognize the Association's authority
             to represent postinasters (see id. at ,r,r 107....'.15).

              The complaint seeks a declaratory judgment, an injunction requiring USPS to adjust

      future pay, and purported injunction requiring USPS to provide retroactive pay increases. See id.

      at ,r 116. USPS moved to dismiss the complaint, arguing that the PRA provisions cited by the

      Association do not provide a private cause of action. See USPS Mot. to Dismiss 6-9, ECF No.

      11. USPS further argued that the Association did not have authority to represent certain groups,

      including employees, managers, and postmasters. See id. at 15-20. Intervenor Postmasters

      separately moved to dismiss Claim 5, arguing that Postmasters-not the Association-was the

      recognized organization with the authority to represent postmasters. See Postmasters Mot. to

      Dismiss, ECF No. 19.

II.       LEGAL STANDARDS

             Federal Rule of Civil Procedure 12(b)(6) requires courts to dismiss any case wherein the

      plaintiff has failed to state a legal claim upon which relief can be granted. "To survive a motion

      to dismiss, a complaint must contain sufficient factual matter, accepted as true, to 'state a claim to

                                                                 4
                Case 1:19-cv-02236-RCL Document 22 Filed 07/17/20 Page 5 of 14




       relief that is plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 6_78 (2009) (quoting Bell

       Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). When deciding a motion to dismiss under

       Fed. R. Civ. P. 12(b)(6), courts must construe the pleadings broadly and assume that the facts are

       as the plaintiff alleges; however, "[t]hreadbare recitals of the elements of a cause of action,

       supported by mere conclusory statements, do not suffice." Iqbal, 556 U.S. at 678. Additionally,

       courts are not obligated to ''accept as true a legal conclusion couched as a factual allegation."

       Papasan v. Allain, 4 78 U.S. 265, 286 (1986). Moreover, "a plaintiff who fails to show that the

       law authorizes him to bring his lawsuit fails to state a claim upon which relief can be granted."

       Eagle Tr. Fundv. US. Postal Serv., 365 F. Supp. 3d 57, 63 (D.D.C. 2019) (citing Sacks v. Reynolds

       Sec., Inc., 593 F.2d 1234, 1239 (D.C. Cir. 1978)).

III.       ANALYSIS

           A. Private Cause of Action

               It is well-settled that the "violation of a federal statute alone is inadequate to support a

       private cause of action." Tax Analysts v. IRS, 214 F.3d 179, 185 (D.C. Cir. 2000). Instead, courts

       must first look to the statute's text to determine if the statute provides an express cause of action.

   See Johnson v. Interstate Mgmt. Co., LLC, 849 F.3d 1093, 1097 (D.C. Cir. 2017) ("[i]fthe text of

       a statute does not provide a cause of action, there ordinarily is no cause of action.").

              Implied causes of action are permitted "on rare occasions," but only if the court finds a

   clear congressional intent "to create a 'private right' and a 'private remedy."' Id. (citing Alexander

   v. Sandoval, 532 U.S. 275, 286 (2001)). "[T]hat is a high bar to clear" because "[the court] ha[s]

   to conclude that Congress intended to provide a cause of action even though Congress did not

   expressly say as much in the text of the statute." Id. at 1097-98 (emphasis in original).

              If a statute does not provide an express or implied cause of action, a plaintiff suing a federal

   agency in federal court may obtain a legal remedy through the Administrative Procedure Act
                                                             5
           Case 1:19-cv-02236-RCL Document 22 Filed 07/17/20 Page 6 of 14




("APA"). See 5 U.S.C. § 704 ("Agency action made reviewable by statute and final agency action

for which there is no other adequate remedy in a court are subject to judicial review.").

           Non-statutory review is the final option for judicial review of administrative agency

activities. See Mittleman v. Postal Reg. Comm 'n, 757 F.3d 300, 307 (D.C. Cir. 2014). However,

non-statutory review is unavailable if the court finds either that (a) Congress intended to preclude

judicial review or (b) the issues involved are better left to agency discretion. Nat 'l Ass 'n ofPostal

Supervisors v. US. Postal Serv. ("NAPS''), 602 F.2d 420, 429-30 (D.C. Cir. 1979). When

conducting non-statutory review, a court's only role is "to determine whether the agency has acted

"'ultra vires'- that is, whether it has 'exceeded its statutory authority."' Mittleman, 757 F.3d at

307 (quoting Aid Ass 'nfor Lutherans v. US. Postal Serv., 321 F.3d 1166, 1173 (D.C. Cir. 2003)).

An agency acts ultra vires when it violates a "clear and mandatory" statutory provision. See Int 'l

Ass 'n of Machinists & Aero. Workers v. Griffin, 590 F. Supp. 2d 171, 176 (D.D.C. 2008) (citing

Nat 'l Air Traffic Controllers Ass 'n AFL-CIO v. Fed. Serv. Impasses Panel, 437 F.3d 1256, 1263

(D.C. Cir. 2006)).          A statutory provision is "clear and mandatory" when it has only one

unambiguous interpretation. See Nat'! Air Traffic Controllers, 437 F.3d at 1264. 1

      B. The Association Cannot Sue Under Any Statutory Cause of Action.

         i. The cited PRA provisions neither provide an express cause of action nor are susceptible
            to APA review.

           While the Circuit has not addressed the specific question of whether the PRA provides

private causes of action, this Court and other circuits consistently find that various provisions of

the PRA "do[] not indicate a Congressional intent to create a private remedy." Nat'! Postal Prof'!

Nurses v. US. Postal Serv., 461 F. Supp. 2d 24, 33 (D.D.C. 2006) (refusing to recognize a cause


1   The Association argues that an action is ultra vires when, in undertaking the action, the agency fails to engage in ·
    reasoned decision making. See Association Opp'n 14-15, ECF No. 16. The Circuit's precedent favors "clear and
    mandatory" as the standard for non-statutory review. See Mittleman, 757 F.3d at 307.

                                                                6
            Case 1:19-cv-02236-RCL Document 22 Filed 07/17/20 Page 7 of 14




of action under 39 U.S.C. § 1001); see generally Glenn v. US. Postal Serv., 939 F.2d 1516, 1520

(11th Cir. 1991) (refusing to recognize a cause of action under § 1006); Stupy v. US. Postal Serv.,

951 F.2d 1079, 1081-82 (9th Cir. 1991) (same); Kaiser v. US. Postal Serv., 908 F.2d 47, 50-52

(6th Cir. 1990)(same); Blaze v. Payne, 819 F.2d 128, 129-30 (5th Cir. 1987)(refusing to recognize

a cause of action under§ 1001); Gajv. US. Postal Serv., 800 F.2d 64, 68-69 (3d Cir. 1986) (same).

Because Congress enacted the PRA to increase operational efficiency, improve labor relations, and

establish "a new 'businesslike' agency," NAPS,' 602 F.2d at 430, the law does not leave room for

judicial interference in USPS compensation decisions, see id. at 431-32.

           Additionally, the Circuit has already determined that "the Postal Service is exempt from

review under the Administrative Procedure Act." Mittleman, 757 F.3d at 305 (citing N Air Cargo

v. US. Postal Serv., 674 F.3d 852, 858 (D.C. Cir. 2012)). ·This position is rooted in'the plain text

of the PRA, which states that, absent specific exceptions not relevant here, "no Federal law dealing

with public or Federal contracts, property, works, officers, employees, budgets, or funds, including

the provisions of chapters 5 and 7 of title 5, shall apply to the exercise of the powers of the Postal

Service." 39 U.S.C. § 410(a).

     ii.    The cited PRA provisions neither provide an implied cause of action nor are
            susceptible to non-statutory review.

           The PRA provisions cited by the Association-39 U.S.C. §§ 101, 1003, and 1004--do not

contain express private causes of action, nor are USPS actions subject to APA review. Therefore,

the only possible way for the Association to obtain the remedy it seeks is through either (1) an

implied private cause of action or (2) non-statutory review. Neither of these options are available.

           Count 1 of the Association's complaint alleges that USPS's failure to maintain

compensation commensurate with the private sector violates 39 U.S.C. § l0l(c) and § 1003(a).

See Compl.     ,r,r 80-87.   These provisions read similarly, stating: "the Postal Service shall achieve


                                                         7
        Case 1:19-cv-02236-RCL Document 22 Filed 07/17/20 Page 8 of 14



and maintain compensation for its officers and employees comparable to the rates and types of

compensation paid in the private sector of the economy of the United States," 39 U.S.C. § lOl(c),

and "[i]t shall be the policy of the Postal Service to maintain compensation and benefits for all

officers and employees on a standard of comparability to the compensation and benefits paid for

comparable levels of work in the private sector of the economy," id at§ 1003(a). USPS's failure

to conduct studies of comparable salaries in the private sector and failure to appropriately adjust

EAS employees' salaries allegedly violates these provisions. See Compl.     ~~   83-87.

       Of the few courts to review cases brought under § 101 or § 1003, all determined that the

provisions do not provid~ private causes of action. See, e.g., Williams v. Brennan, No. CV 17-

1285 (TSC), 2017 U.S. Dist. LEXIS 114101, at *2 (D.D.C. Jul. 17, 2017); Reeder v. Frank, 813

F. Supp. 773, 778 (D. Utah 1992), aff'd,' 986 F.2d 1428 (10th Cir.'1993). These courts fourid that

Congress did not intend to imply a private cause of action or create judicially manageable standards

for review. This Court agrees.

       Counts 2 and 3 involve§ 1004(a), which states:

       It shall be the policy of the Postal Service to provide compensation, working
       conditions, and career opportunities that will assure the attraction and retention of
       qualified and capable supervisory and other managerial personnel; to provide
       adequate and reasonable differentials in rates of pay between employees in the clerk
       and carrier grades in the line work force and supervisory and other managerial
       personnel; to establish and maintain continuously a program for all such personnel
       that reflects the essential importance of a well-trained and well-motivated force to
       improve the effectiveness of postal operations; and to promote the leadership status
       of such personnel with respect to rank-and-file employees, recognizing that the role
       of such personnel in primary level management is particularly vital to the process
       of converting general postal policies into successful postal operations.

39 U.S.C. § 1004(a). The Association alleges that USPS's use of a different salary differential

adjustment and calculation method than the private sector, see Compl.        ~~   90-92, resulted in

"inadequate pay policies and schedules" and impeded the attraction and retention of qualified

management, thus violating§ 1004(a), see id. at~~ 96-99.

                                                     8
          Case 1:19-cv-02236-RCL Document 22 Filed 07/17/20 Page 9 of 14




         The Circuit previously ruled on the merits of a case involving the differential requirement

in § 1004(a) but declined to address the question of whether the Association had a private cause

of action. See NAPS, 602 F.2d at 429-32. The NAPS court found that it had jurisdiction to hear

the case under 28 U.S.C. § 1339,2 id. at 427, but also that Congress intended for courts to give

strong deference to USPS discretion, see id. at 441. In ruling on the merits, the Circuit stated that

"[ s]ection 1004(a) does not set a fixed differential" and that "Congress chose instead to leave the

precise differential to the discretion of the agency, mandating only that the differential at any given

time be 'adequate and reasonable."' Id. at 433. The Circuit determined it could not reverse

Congress's decision to give deference to USPS's determination of the differential; or in other

words, that the courts could not "through statutory construction create more precise standards and

rights than Congress elected to create." Id.

         Regardless, following Sandoval, it is clear that neither the differential requirement nor the

mandate to develop a "well-trained and well-motivated force" in § 1004(a) generates an implied

private cause of action because the text does not display a congressional intent to create a "private

right" or a "private remedy." See Sandoval, 532 U.S. at 286.

         Relatedly, even though NAPS referred to the case as a "nonstatutory review proceeding,"

NAPS, 602 F.2d at 432, the court determined that Congress did not intend for judicial review of

USPS action, making the case ineligible for non-statutory review under the modern "clear and

mandatory" standard. See id. at 431-32 ("Congress intended to vest the Postal Service with broad

discretion in setting compensation policies and to limit judicial oversight of the Postal Service's

exercise of that discretion.").




228 U.S.C § 1339 provides: "The district courts shall have original jurisdiction of any civil action arising under any
Act of Congress relating to the postal service."

                                                              9
       Case 1:19-cv-02236-RCL Document 22 Filed 07/17/20 Page 10 of 14



        Counts 4 and 5 allege violations of§ 1004(b) for failure to consult with and recognize the

Association's representation of certain "headquarters" and "area" employees as well as

postmasters. See Compl. ,i,i 100-15. Section 1004(b) states:

       The Postal Service shall provide a program for consultation with recognized
       organizations of supervisory and other managerial personnel who are not subject to
       collective-bargaining agreements ... Upon presentation of evidence satisfactory to
       the Postal Service that a supervisory organization represents a majority of
       supervisors, that an organization (other than an organization representing
       supervisors) represents at least 20 percent of postmasters, or that a managerial
       organization (other than an organization representing supervisors or postmasters)
       represents a substantial percentage of managerial employees, such organization or
       organizations shall be entitled to participate directly in the planning and
       development of pay policies and schedules, fringe benefit programs, and other
       programs relating to supervisory and other managerial employees.

39 U.S.C. § 1004(b).

       While the Circuit has not addressed § 1004(b ), this Court underscored the provision's

discretionary nature by reading it to require that USPS "'discuss its proposed ... policies with the

[Association] ... in a meaningful, good faith manner"' but further noted that '" [u]nder no

circumstances, however, does that mean that the Postal Service can be forced to accept [the

Association's] proposals ... on policies or even be compelled to negotiate those policies with [the

Association]."' Nat'! Ass'n of Postmasters v. Runyon, 821 F. Supp. 775, 778 (D.D.C. 1993)

(quoting NAPS, 602 F.2d at 436).

       The Association claims that USP S's previous denial of its request to represent postmasters

was incorrect. See Compl. i)l 14. USPS and intervenor Postmasters maintain that the Association

does not have the legal authority to represent postmasters. USPS Mot. to Dismiss 15-19; see also

Postmasters Mot. to Dismiss.

       Overall, there are two fundamental reasons why 39 U.S.C. §§ lOl(c), 1003(a), and

1004(a)-(b) are not subject to judicial review. First, when a statute is "phrased as a directive to

federal agencies engaged in the distribution of public funds ... there is far less reason to infer a

                                                    10
         Case 1:19-cv-02236-RCL Document 22 Filed 07/17/20 Page 11 of 14




private remedy." Sandoval, 532 U.S. at 289 (internal quotations and alterations omi~ed). Because

the cited PRA provisions contain the type of directive language referenced by the Supreme Court

as antithetical to implied private causes of action, it seems clear that Congress did not intend for

these provisions to create such remedies.         Moreover, the Circuit previously concluded that

appealing to Congress-rather than the courts-is the proper recourse to resolve compensation-

related disputes. See NAPS, 602 F.2d at 435 ("[i]f the Associations are dissatisfied and seek

additional guarantees, they must carry their plea to the legislature.")

         Second, § 1004 provides for remedies other than judicial review which the Association

failed to exhaust. '" [N]o one is entitled to judicial relief for a supposed or threatened injury until

the prescribed administrative remedy has been exhausted."' Ass 'n of Flight Attendants-CWA v.

Chao, 493 F.3d 155, 158 (D.C. Cir. 2007) (quoting Myers v. Bethlehem Shipbuilding Corp., 303

U.S. 41, 50-51 (1938)). If the Association is dissatisfied with USPS policies enacted pursuant to

§ 1003 or § 1004, the Association may request the creation of a fact-finding panel to provide

recommendations that USPS must consider. 39 U.S.C. § I 004(f). Separately, the Association may

request the creation of a panel to review the effectiveness of the procedures and provisions of

§§ 1003 and 1004 and make recommendations to Congress for changes. Id. § 1004(g).

        After nine months of negotiating the details of the proposed FY 2016-19 pay package with

USPS, "via meetings, letters, and emails," the Association requested a factfinding panel to review

the compensation proposal in accordance with § 1004(f). Compl.       ,r,r 18, 20.   The panel delivered

its report, id. at   ,r 66, and USPS issued a revised pay package which the Association felt did not
adequately incorporate the panel's recommendations. Association Opp'n 7. Then, the Association

instituted the present action instead of requesting another panel pursuant to § 1004(g), as USPS

argues was required. USPS Mot. to Dismiss 3. The Association contends that § 1004(g) is not



                                                       11
       Case 1:19-cv-02236-RCL Document 22 Filed 07/17/20 Page 12 of 14




mandatory because "it is a process that can be invoked at any time-without connection to a

dispute." Association Opp'n 7 n.3.

        The Association had a statutory remedy-§ 1004(g)-which it chose not to pursue. While

failure to exhaust an optional remedy is not an independent ground to dismiss an action, the

Association's choice not to exercise an available option is further evidence of non-reviewability.

Congress's explicit addition of an alternate dispute resolution mechanism in the PRA indicates

that Congress did not intend for implied judicial review. Additionally, though the Association is

frustrated that USPS did not accept the panel's recommendations, the Association has not

sufficiently pleaded that USPS failed to consider its recommendations, which is all USPS is

required to do by statute. See 39 U.S.C. § 1004(£)(5).

       The PRA leaves significant room for agency discretion and provides specific procedures

other than judicial review to challenge agency action. At this stage, only Congress can provide

the remedy the Association seeks.

    C. Even if the Cited PRA Provisions Were Subject to Non-Statutory Review, the
       Association Has Not Sufficiently Pleaded that USPS Acted Ultra Vires.

       Since ( 1) ultra vires activity requires the violation of a clear and mandatory directive with

only a single interpretation and (2) the Association has not shown that USPS's conduct violated a

such a directive, the Association has not sufficiently pleaded that USPS acted ultra vires.

       As stated above, 39 U.S.C. § 101 and§ 1003 provide a broad directive to USPS to establish

a policy for providing compensation commensurate with the private sector. Congress did not

dictate how USPS should create such a policy or what metrics to use. Other than offering anecdotal

evidence about how USPS' s compensation differs from the private sector, see Compl.       ,r,r 21-22,
24-27, 30-31, 34, and providing general suggestions for how USPS could improve its




                                                    12
        Case 1:19-cv-02236-RCL Document 22 Filed 07/17/20 Page 13 of 14




compensation policy, see id. at 1123-24, the Association has not established how USPS violated

a clear and mandatory directive in either § 101 or § 1003.

        Additionally, the Circuit already determined that § 1004(a) affords USPS significant

discretion in setting a salary differential. See NAPS, 602 F.2d at 433. The Association claims that

the current differential is too low. See Compl. 1138-41. The differential, when combined with

accelerated overtime rates for certain non-managerial employees, can result in occasional

discrepancies where supervisors are paid less than their subordinates. See id. However,§ 1004(a)

only requires that the differential determination be "adequate and reasonable" as determined by

USPS; a court "cannot substitute its own judgment of what is adequate and reasonable for that of

the Postal Service." NAPS, 602 F.2d at 435. Though the Association may disagree with USPS's

differential determination, it cannot demonstrate that § 1004(a) provides a clear· and mandatory

directive n'o r that the directive was expressly violated.

       The same logic follows for the provisions of§ 1004(b), which are similarly left to USPS's

discretion. See Runyon, 821 F. Supp. at 777. The Association cites USPS-commissioned surveys

that demonstrate "abysmal employee engagement" as evidence that the Association's constituents

have low morale due to USPS's "inadequate pay policies and schedules." See Compl. 198.

Though the Association implicitly suggests that increasing pay would increase employee morale,

the Association does not demonstrate (a) that the reason for low morale is employee pay or (b) that

USPS has violated a clear and mandatory directive regarding compensation.

       Finally, the Association has multiple claims stemming from USPS's alleged failure to

recognize the Association's authority to represent certain groups. Compl. 11107-15. However,

these claims necessarily fail based on the "clear and mandatory" ultra vires review standard. The

Association, USPS, and intervenor Postmasters all provided their own reasonable interpretations



                                                       13
             Case 1:19-cv-02236-RCL Document 22 Filed 07/17/20 Page 14 of 14




      of whether the Association can represent postmasters and certain other types of employees. See

      USPS Mot. to Dismiss 15-20; Association Opp'n 19-24; Postmasters Mot. to Dismiss; USPS

      Reply 13-16. Based on these submissions, § 1004(b) does not establish a single, unambiguous

      interpretation, meaning -that the Association has not met its burden to plead that USPS's action

      was ultra vires.

IV.      CONCLUSION

             Based on the foregoing, the Court will GRANT USPS's and Postmasters' motions to

      dismiss by separate order.

             IT IS SO ORDERED.



  · SIGNED this /        ff;yof July 2020.

                                                                                  Royce C. Lamberth
                                                                          United States District Judge




                                                        14
